DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US patent application publication 2003/0009841).
	The publication to Sato discloses the invention as is claimed.  Sato discloses a wiper device (figs. 1, 2) comprising a wiper arm (10) formed in an elongated shape to define a base end portion (right side fig. 1) fixed to a pivot shaft (not shown but disclosed (para. 24), and a leading end side portion (left side fig. 1) configured as an arm piece (32).  A retainer (14) is configured in a length direction is configured in a length direction intermediate portion of the wiper arm and is formed with a recessed profile (U-shape shown in fig. 2) opening towards a windshield side when in use.  Such profile includes a top wall (24) and a pair of side walls (22) extending therefrom.  A fixing portion (area generally illustrated by a separation length D1 in fig. 2) is formed at a leading end side .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US patent application publication 2003/0009841) in view of Kohler et al (German publication 2842233) and Umeno (US patent application publication 2015/0113754).
The publication to Sato discloses the invention substantially as is claimed, as recited above, with the exception of the top wall of the retainer angled in a width direction towards the windshield and the jet opening formed at a boundary between a side face and lower face.
	The publication to Kohler (note cited English language translation) discloses a wiper arm (figs. 1-4) wherein retainers (20, 23) thereof are coupled with an arm piece (21).  The arm piece is provided against a top wall (27) of the retainers (figs. 1, 2).  Kohler discloses the retainers as U-shaped having side walls (25, 26) extending from the top wall (27).  The top wall (27) can be angled (fig. 4) in a direction approaching the windshield (40) to act as a wind deflector (para. 25).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to angle the top wall of the retainer of Sato, as clearly suggested by Kohler, to enable the arm to act as a deflector to help keep or press the arm towards the windshield being wiped.  Such is well established in the wiper art to assist in pressing of wiper arms, and thus attached wiper blades, towards the surface to be wiped thus enhancing wiping.
	The publication to Umeno discloses a wiper arm (12) with a retainer (16) which includes a nozzle (44, figs. 4, 5A) secured therein between sidewalls (16A, 16B).  The nozzle includes a side face (90B) exposed to a width direction of the retainer and a lower face (90A) exposed to a windshield side (fig. 3).  At a corner at a boundary of the side face and lower face a jet opening (86) of the nozzle if provided (fig. 5B).
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper arm of Sato with a nozzle having a jet opening at a corner at a boundary of a side face and lower face, as clearly suggested by Umeno, to provide fluid supply along a lateral direction ahead of a wiper wiping the windshield to thus enhance cleaning function.


s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US patent application publication 2003/0009841) in view of Uchiyama et al (US patent application publication 2016/0121853).
	The publication to Sato discloses all of the above recited subject matter with the exception the first nozzle including a hose routing portion configured as two oppositely facing routing grooves.
	The publication to Uchiyama discloses a wiper arm (2, fig. 2) with retainer (6), and including first (8) and second (9) nozzles therein.  The first nozzle (8, fig. 5) includes a nozzle body portion (8a) configured along one side in a width direction of the first nozzle and a hose routing portion configured on another side in the width direction.  The hose routing portion includes a first routing groove (generally defined by tab 8g) open towards a top wall of the retainer (6) of the wiper arm and a second routing groove (generally defined by tab 8c) open away from the top wall of the retainer.  Hose (12) leading to the second nozzle (9) passes through the hose routing portion.
	It would have been obvious to one of skill in the before the filing date of the claimed invention to provide the wiper device of Sato with a first nozzle including a hose routing portion to enable separate second nozzle fluid supply, as clearly suggested by Uchiyama, to enable separate control of the first and second nozzles, thus enhancing control of fluid application to the surface to be wiped.

Allowable Subject Matter

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
24 February 2022